Smith, C. J.,
delivered the opinion of the court.
The instructions requested by appellant were to the effect that the crime of embezzlement was not proven with reference to the cash shortage of $250 on March 4, 1912, and the discounting of the Ovelton, Rodgers, and Coleman notes.
"With reference to the shortage in the cash, the evidence, construed most strongly for the state, simply shows that when it occurred the hank’s cash was in the joint custody and control of appellant and Grad-dick; there being no evidence whatever to indicate which, if either, of them misappropriated it, except that of appellant himself, which was to the effect that he did not.
The evidence with reference to the Ovelton, Rodgers and Coleman notes is defective in the following particulars: First, it does not appear that any money was withdrawn from the bank by reason of the discounting of these notes; second, conceding, for the sake of argument, that this was shown, it does not appear that the money so withdrawn wa.s converted to appellant’s own use, the evidence, in so far as these two points are concerned, simply being to the effect that appellant’s wife was credited with the amount of the notes; third, the notes were not shown to he worthless when discounted, for the reason that no evidence was introduced tending to show the financial condition of the makers and indorsers thereof.

Reversed and remaMded.